Citation Nr: 1128220	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disorder from June 30, 2005.

2.  Entitlement to an initial compensable rating for hemorrhoids from June 30, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2008, the Veteran testified at a hearing before the undersigned.  In June 2009, the Board remanded the appeal for additional development.

The claim for a compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  From June 30, 2005, the preponderance of the competent and credible evidence of record shows that the Veteran's left knee disorder is manifested by x-ray evidence of arthritis, pain, and objective evidence of lost motion.  

2.  From June 30, 2005, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's left knee disorder is manifested by flexion limited to at least 45 degrees and/or extension limited to 10 degrees even taking into account his complaints of pain or by at least slight instability.



CONCLUSION OF LAW

From June 30, 2005, the Veteran has met the criteria for a 10 percent rating for his left knee disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his left knee disorder.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the July 2005 38 U.S.C.A. § 5103(a) notice letters provided to the Veteran prior to the January 2006 rating decision), VA's duty to notify in this case has been satisfied.  

Moreover, the Board finds that even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem is harmless error because the claimant was thereafter provided adequate notice in the April 2007 and November 2008 VCAA letters followed by the readjudication of the claim in the October 2010 supplemental statement of the case and this readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Furthermore, the Board finds that if VA nonetheless failed in its duty to provide adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem also does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the VCAA notice letters as well as the rating decision, statement of the case, supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims files all identified and available post-service treatment records including his records from Dr. Edwardo Williams, the North Florida VA Medical Center, and Tallahassee Memorial as well as, in full compliance with the June 2009 Board remand instructions, his pre-October 2008 and post-December 2008 treatment records from the Gainesville VA Medical Center.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The Veteran was also afforded VA examinations in December 2005 and October 2009 which the Board finds are adequate for rating purposes, and as to the October 2009 examination substantially complied with the Board's June 2009 remand instructions, because the examiners after a review of the record on appeal and a comprehensive examination of the claimant provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.  As to the October 2009 VA examiner reporting that he could not provide the range of motion of the left knee during a flare-up without resorting to speculation because the Veteran was not experiencing a flare-up during the examination, the Board finds that this conclusion that it was medically impossible to provide the requested opinion, when taken together with the other medical opinions provided by the examiner, does not make the examination inadequate.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his left knee disorder meets the criteria for a compensable evaluation.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The January 2006 rating decision granted service connection for a left knee strain and assigned it a non compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261 effective from June 30, 2005.

Given the nature and location of the Veteran's service connected disorder, the Board will not only consider if he is entitled to a higher evaluation under Diagnostic Code 5261, but under Diagnostic Codes 5003, 5257, and 5260.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  The Board will not consider if the Veteran's is entitled to higher evaluations under the other criteria for rating disabilities of the knees because, as will be explained below, his adverse symptomatology does not include any of these problems.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to a compensable rating under Diagnostic Code 5003, the Board notes that when examined by VA in December 2005 and again in October 2009 the Veteran both complained of left knee pain and the range of motion of the knee was reduced at -5 to 120 degrees in 2005 and 0 to 130 degrees in 2009 (Normal range of motion of the knee is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010)).  Furthermore, in a May 2008 treatment record from Tallahassee Memorial it was opined that the Veteran probably had osteoarthritis of the left knee, VA treatment records starting in July 2008 show the claimant being diagnosed with left knee degenerative joint disease, and the October 2009 VA examiner opined that August 2009 left knee x-ray showed narrowing of the medial compartment of the knee and thereafter diagnosed him with arthritis.  

Therefore, since the objective evidence of record shows that the Veteran' service connected left knee disorder is manifested by lost motion with pain along with x-ray evidence of arthritis, the Board finds that he meets the criteria for a compensable 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Moreover, because the adverse symptomatology seen in the left knee was substantially the same throughout the appeal, the Board finds that the Veteran is entitled to the 10 percent rating for his left knee disorder from June 30, 2005, even though the x-ray evidence of the degenerative changes to the knee were not verified until x-rays were finally taken in August 2009.  See Fenderson, supra.

As to a higher evaluation under Diagnostic Codes 5260 and 5261, as reported above, at the December 2005 VA examination it was opined, after taking into account lost motion after repetitive use, that the pain free range of motion of the left knee was -5 to 120 degrees with no edema, effusion, weakness, tenderness, redness, heat, or guarding of movement.  In fact, the Veteran told his examiner that he did not have any problem with left knee weakness, swelling, heat, redness, locking, fatigability, or flare-ups, 

Similarly, when next examined by VA in October 2009, it was opined that, while the Veteran had effusion, tenderness to palpation, and a mildly antalgic gait, the pain free range of motion of the left knee was nonetheless 0 to 130 degrees with no limitation due to pain, fatigue, weakness, or incoordination and range of motion was unchanged after repetitive motion.  Once again, the Veteran told his examiner that he did not have any problem with heat and redness.  

While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for left knee pain, nothing in these records show the range of motion of the knee less than what was reported at the above two VA examinations.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to a higher rating under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because flexion of the knee is not limited to 30 degrees but at its worst is limited to 120 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout this period of time and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to a higher rating under Diagnostic Code 5261, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating under Diagnostic Code 5261 because extension of the knee is not limited to 15 degrees but at its worst is limited to -5 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout this period of time and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

The Board also finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and under Diagnostic Code 5261 because flexion of the knee is not limited to at least 45 degrees and extension of the knee is not limited to at least 10 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, at the December 2005 VA examination, the Veteran claimed that his history included his knee giving out on occasion.  In regards to stability, the examiner thereafter reported that the Veteran's medial and lateral collateral ligaments in neutral line of 30 degrees of flexion showed no motion and negative McMurray's test.  The anterior and posterior cruciate ligaments at 30 degrees of flexion with the foot stabilized showed less than 5 mm motion and negative Lachman's as well as drawer tests.  Thereafter, the examiner opined that the left knee had no evidence of instability or abnormal movement.

At the subsequent October 2009 VA examination, the Veteran complained to the examiner of instability but denied having problems with subluxation or dislocation.  It was also noted that the Veteran was wearing a brace on his knee.  On examination, while McMurray's testing caused pain and he had an abnormal shoe wear pattern, his ligaments were intact and Lachman's was negative. 

While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for left knee pain and in March 2009 a VA treatment record noted that he was given a brace, nothing in these records document any other evidence of instability or show the left knee stability is worse than what was reported at the above two VA examinations.  See Colvin, supra.

The Board notes that the December 2005 VA examiner opined that the left knee had less than 5 mm ligament motion and the October 2009 VA examiner reported that McMurray's testing caused pain and he had an abnormal shoe wear pattern.  Moreover, the record shows the Veteran using a left knee brace.  However, the 2005 VA examiner also opined the left knee had no evidence of instability or abnormal movement, the 2009 VA examiner also opined that his ligaments were intact and Lachman's was negative, and the treatment records are otherwise negative for any evidence of subluxation or instability.  Therefore, the Board finds that the record does not show at least "slight" subluxation or instability in the left knee.  Therefore, the Board finds that a separate compensable rating is not warranted for the left knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to the Veteran's claim that the disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his left knee disorder, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusion, the Board has not overlooked the various lay statements as well as the personal hearing testimony found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, and instability and others are credible to report on what they can see such as a limp.  See Jandreau, supra; Buchanan, supra; Charles, supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay persons are not competent to opine as to the chronic problems caused by the left knee disorder because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id; also see Espiritu, supra.  Furthermore, the Board finds more competent and credible the medical opinions provided by the experts at the Veteran's VA examinations than these lay assertions.  Id; also see Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his left knee disorder, acting alone, prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the 

preponderance of the evidence is against the Veteran's claim to the extent outlined above, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 10 percent evaluation for a left knee disorder is granted at all times from June 30, 2005.


REMAND

As to the claim for a compensable rating for hemorrhoids, the issue was remanded in June 2009 to provide the Veteran with a new VA examination.  Moreover, the record shows that the Veteran was, in fact, provided a VA examination in October 2009.  However, while the examiner provided answers to most of the questions asked by the Board in its remand, he did not provide an opinion as to whether the Veteran's hemorrhoid was " . . . thrombotic or irreducible with excessive tissue, evidencing frequent recurrence . . ."  Therefore, the VA examination did not at least substantially comply with the Board's remand instructions and a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); But see D'Aries, supra; Dyment, supra.

Given the Veteran's claims regarding receiving ongoing treatment for his hemorrhoids, while the appeal is in remand status these records should be associated with the record.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file all of the Veteran's contemporaneous treatment records for his hemorrhoids that have as yet been associated with the record.  All efforts to obtain these records should be fully documented.

2.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the October 2009 VA examination by the same examiner or another qualified examiner.  The claims file is to be provided to the examiner for review in connection with the addendum and a notation that it was reviewed should be placed in the addendum.  In accordance with the AMIE worksheet for rating hemorrhoids, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his hemorrhoids.  The examiner must thereafter provide an opinion as to whether any hemorrhoids are thrombotic, irreducible with excessive tissue, or evidences frequent recurrence.

3.  Thereafter the RO/AMC should readjudicate the claim.  Such readjudication should take into account whether "staged" ratings are appropriate.  Fenderson, supra.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


